Citation Nr: 0329625	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  98-11 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from August 20, 1980 to 
October 22, 1980.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 decision by the RO in Indianapolis, 
Indiana which determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a psychiatric disorder.  In August 1999, the Board 
reopened the claim for service connection for a psychiatric 
disorder, and remanded the case to the RO for further 
evidentiary development.  The case was subsequently returned 
to the Board, and in May 2002, the Board denied service 
connection for a psychiatric disorder.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 2002 
motion to the Court, the VA Secretary requested that the 
Board decision be vacated and the issues remanded; the motion 
was granted by a December 2002 Court order.  In June 2003, 
the Board remanded the case to the RO for further procedural 
development.  The case was subsequently returned to the 
Board.


REMAND

Although further delay is regrettable, a remand is required 
to obtain a medical opinion regarding the etiology of the 
veteran's current psychiatric disorder.  The Board finds that 
a medical opinion is necessary to make a decision on the 
claim, and thus the veteran should be scheduled for a VA 
psychiatric examination to determine whether his current 
psychiatric disorder existed prior to service or was 
aggravated by service.  38 U.S.C.A. § 5103A(d) (West 2002).  
In this regard, the Board notes that the veteran served on 
active duty from August 20, 1980 to October 22, 1980.  
Service medical records and the veteran's testimony reflect 
that he began having hallucinations on the night of August 
20, 1980, and that he was separated from service in October 
1980 with a diagnosis of schizophreniform psychosis, that was 
severe and existed prior to entry into service.  Recent 
medical records reflect that he receives ongoing treatment 
for schizophrenia.  The examiner should review the claims 
file.

This case was previously remanded by the Board in June 2003, 
primarily for the veteran to be provided with notice as 
required under 38 U.S.C.A. § 5103(a).  By a letter dated in 
July 2003, the RO provided the veteran with such notice.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a Veterans 
Claims Assistance Act of 2000 (VCAA) duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

The RO should then readjudicate the claim for service 
connection for a psychiatric disorder, with consideration of 
VAOPGCPREC 3-2003, and all additional evidence received since 
the December 2001 supplemental statement of the case.  In 
this regard, the Board notes that the veteran submitted 
additional pertinent evidence in August 2003.  If the claim 
is denied, the veteran and his representative should be 
provided with a supplemental statement of the case.  
38 C.F.R. §§ 19.31, 19.37 (2003).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

After the veteran and his representative 
have been given notice as required by 38 
U.S.C.A. § 5103(a), they should be given 
the opportunity to respond.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether his schizophrenia 
existed prior to military service, and 
whether any current psychiatric disorder 
is related to service.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

Following a review of the service and 
post-service medical records, the 
examiner should respond to the following 
questions.
(a) Whether it is at least as likely 
as not that any current psychiatric 
disorder existed prior to military 
service, or 
(b) is related to service.  
(c) If it is determined that any 
current psychiatric disorder existed 
prior to service, the examiner should 
state whether the psychiatric disorder 
increased in severity during service.  
(d) If it is determined that the 
psychiatric disorder increased in 
severity during service, the examiner 
should indicate whether such increase was 
due to the natural progress of the 
disease.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claim 
for service connection for a psychiatric 
disorder, with consideration of 
VAOPGCPREC 3-2003, and all additional 
evidence received since the December 2001 
supplemental statement of the case.  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




